
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3



US SEARCH.COM Inc.

REGISTRATION RIGHTS AGREEMENT


--------------------------------------------------------------------------------

US SEARCH.COM INC.

REGISTRATION RIGHTS AGREEMENT

    THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is entered into as of
December 20, 2001, by and among US SEARCH.COM INC., a Delaware corporation (the
"Company"), and the Purchasers listed on the signature pages hereto (the
"Purchasers").

Recitals

    WHEREAS, the Purchasers are, pursuant to the terms of the Purchase
Agreement, dated as of December 20, 2001 (the "Purchase Agreement"), by and
among the Company and the Purchasers, agreeing to purchase $3,500,000 aggregate
principal amount of 8% Convertible Subordinated Promissory Notes due December
20, 2002 (the "Notes") and Warrants (the "Warrants") to purchase an aggregate of
up to 1,117,497 shares of common stock, par value $.001 per share (the "Common
Stock"), of the Company.

    WHEREAS, the obligations in the Purchase Agreement are conditioned upon the
execution and delivery of this Agreement; and

    WHEREAS, in connection with the consummation of the Purchase Agreement, the
parties desire to enter into this Agreement in order to grant registration and
other rights to the Purchasers as set forth below.

    NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree hereto as follows:

SECTION 1. General.

    1.1  Definitions.  As used in this Agreement the following terms shall have
the following respective meanings:

    "Affiliates" shall have the meaning set forth in the Purchase Agreement.

    "Closing Date" shall have the meaning set forth in the Purchase Agreement.

    "Commission" shall mean the Securities and Exchange Commission.

    "Effective Period" shall have the meaning set for in Section 2.2(a) hereof.

    "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

    "Form S-3" shall mean such form under the Securities Act as in effect on the
date hereof or any successor or similar registration form under the Securities
Act subsequently adopted by the Commission which permits inclusion or
incorporation of substantial information by reference to other documents filed
by the Company with the Commission.

    "Holder" shall mean any Purchaser owning of record Registrable Securities or
any assignee of record of such Registrable Securities in accordance with Section
3.3 hereof. A person who holds any security, upon the exercise of which or
conversion of which such person shall be entitled to receive a Registrable
Security shall for all purposes of this Agreement be deemed to be the Holder of
such Registrable Securities.

    "Majority Holders" shall have the meaning set forth in Section 2.6 hereof.

    "Person" shall have the meaning set forth in the Purchase Agreement.

    "Registrable Securities" shall mean (a) shares of Common Stock or any other
security issued or issuable upon conversion of the Notes or Warrants; (b) any
security issued or issuable with respect to any Registrable Securities as a
result of a change or reclassification of Registrable Securities or any capital
reorganization of the Company; or (c) any security issued or issuable to a
Holder in

--------------------------------------------------------------------------------

respect of Registrable Securities as a result of a merger or consolidation of
the Company. Notwithstanding the foregoing, Registrable Securities shall not
include any securities sold by a person to the public either pursuant to a
Registration Statement, that may be sold pursuant to Rule 144 under the
Securities Act or that have been sold in a private transaction in which the
transferor's rights under Section 2 of this Agreement are not assigned.

    "Registration" shall have the meaning set forth in Section 2.2(a) hereof.

    "Registration Expenses" shall mean all expenses incurred in complying with
Section 2.2 and 2.3 hereof, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel for the
Company, reasonable fees and disbursements of a single special counsel for the
Holders, blue sky fees and expenses and the expense of any special audits
incident to or required by any such Registration.

    "Registration Period" shall have the meaning set forth in Section 2.2(b)
hereof.

    "Registration Statement" shall have the meaning set forth in Section 2.2(a)
hereof.

    "Securities Act" shall mean the Securities Act of 1933, as amended.

    "Selling Expenses" shall mean all underwriting discounts and selling
commissions applicable to the sale.

    "Violation" shall have the meaning set forth in Section 2.5(a) hereof.

SECTION 2. REGISTRATION; RESTRICTIONS ON TRANSFER.

    2.1  Restrictions on Transfer.  Subject to the provisions set forth in
Section 3 hereof,

    (a) Each Holder agrees not to make any disposition of all or any portion of
the Registrable Securities unless and until:

    (i)  the Registration Statement is then in effect and such disposition is
made in accordance with such Registration Statement; or

    (ii) such Holder sells such Registrable Securities in compliance with Rule
144 under the Securities Act; or

    (iii) (A) such Holder shall have notified the Company in writing of the
proposed disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition, and (B) if
reasonably requested by the Company, such Holder shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition will not require registration of such shares under the
Securities Act. It is agreed that the Company will not require opinions of
counsel for transactions made pursuant to Rule 144 under the Securities Act.

Notwithstanding the provisions of clauses (i), (ii) and (iii) above, no such
Registration Statement or opinion of counsel shall be necessary for a transfer
by a Holder which is (A) a partnership to its partners or former partners in
accordance with partnership interests or to its Affiliates, (B) a corporation to
its shareholders in accordance with their interest in the corporation, (C) a
limited liability company to its members or former members in accordance with
their interest in the limited liability company, or (D) a Holder to another
Holder; provided that in each case the transferee will be subject to the terms
of this Agreement to the same extent as if such transferee were an original
Holder hereunder.

    (b) Each certificate representing Registrable Securities held by the Holders
shall (unless otherwise permitted by the provisions of the Agreement) (a) be
stamped or otherwise imprinted

2

--------------------------------------------------------------------------------

with a legend substantially similar to the following (in addition to any legend
required under applicable state securities laws):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, (THE "ACT") OR UNDER ANY STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED
UNLESS AND UNTIL REGISTERED UNDER THE ACT OR UNLESS THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED.

and (b) so long as such Registrable Securities held by such Holder are subject
to the terms of this Agreement, bear a legend reading substantially as follows.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (AND ALL TRANSFERS THEREOF) ARE
SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH IN THE REGISTRATION RIGHTS
AGREEMENT, DATED AS OF DECEMBER 20, 2001, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL OFFICE OF THE COMPANY. NO TRANSFER OF SUCH SHARES WILL BE MADE ON THE
BOOKS OF THE COMPANY UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE WITH THE TERMS
OF SUCH AGREEMENT AND BY AN AGREEMENT OF THE TRANSFEREE TO BE BOUND BY THE
RESTRICTIONS SET FORTH THEREIN. ANY ATTEMPTED TRANSFER OF THESE SHARES IN
VIOLATION OF SUCH REGISTRATION RIGHTS AGREEMENT SHALL BE NULL AND VOID AND HAVE
NO FORCE OR EFFECT.

    (c) The Company shall be obligated to reissue promptly unlegended
certificates at the request of any holder thereof if the holder shall have
obtained an opinion of counsel (which counsel may be counsel to the Company)
reasonably acceptable to the Company to the effect that the securities proposed
to be disposed of may lawfully be so disposed of without registration,
qualification or legend, or if the securities are to be sold pursuant to a
Registration Statement or Rule 144 under the Securities Act. The Company shall
be obligated to reissue promptly, in the name of a transferee of securities
referred to in the last sentence of Section 2.1(a) hereof, legended certificates
at the request of any transferor or transferee thereof.

    (d) Any legend endorsed on an instrument pursuant to applicable state
securities laws and the stop-transfer instructions with respect to such
securities shall be removed upon receipt by the Company of an order of the
appropriate blue sky authority authorizing such removal.

    2.2  Registration.  

    (a) The Company shall, as promptly as practicable (but in no event more than
60 days after the Closing Date), file with the Commission a registration
statement (the "Registration Statement"), on an appropriate form under the
Securities Act relating to the offer and sale of the Registrable Securities by
the Holders thereof in accordance with the methods of distribution set forth in
the Registration Statement (hereinafter, the "Registration"), and thereafter
shall use its best efforts to cause the Registration Statement to be declared
effective within 120 days after the Closing Date; provided, however, that no
Holder shall be entitled to have the Registrable Securities held by it included
in such Registration Statement unless such Holder agrees in writing to be bound
by all the provisions of this Agreement applicable to such Holder; provided,
further that if prior to the Registration Statement being declared effective,
the Company shall furnish to each Holder a certificate signed by the Chairman of
the Board stating that in the good faith judgment of the

3

--------------------------------------------------------------------------------

Board of Directors of the Company, it would be seriously detrimental to the
Company and its shareholders for such Registration Statement to be effected at
such time, the Company shall have the right to defer such filing or
effectiveness for a period of not more than 90 days from the date of such
certificate, provided that the Company shall not exercise this right more than
once. If the Registration Statement has not been declared effective within 120
days after the Closing Date (the "Effective Period"), at the conclusion of each
30-day period following the Effective Period, the Company shall issue to each
Person that is the owner of record of Warrants at the end of such 30-day period,
additional Warrants, in the form attached as Exhibit A hereto, to purchase a
number of shares of Common Stock equal to 1.5% of the number of shares of Common
Stock issuable to such Person pursuant to the Warrants held by such Person at
the end of such 30-day period multiplied by a ratio, the numerator of which is
the number of days during such period that the Registration Statement was not
effective and the denominator of which is 30; provided, however, that (i) the
Company's obligation to issue such warrants shall cease at the time the
Registration Statement is declared effective.

    (b) The Company shall use its commercially reasonable efforts to keep the
Registration Statement continuously effective in order to permit the prospectus
included therein to be lawfully delivered by the Holders of the Registrable
Securities, for a period of 180 days from the date of its effectiveness or such
shorter period that will terminate when all the shares of Common Stock covered
by the Registration Statement (i) have been sold pursuant thereto or (ii) are no
longer restricted securities (as defined in Rule 144 under the Securities Act,
or any successor rule thereof) or may be sold without registration in accordance
with Rule 144(k) under the Securities Act (in each case, such period being
called the "Registration Period"). The Company shall be deemed not to have used
its commercially reasonable efforts to keep the Registration Statement effective
during the requisite period if it voluntarily takes any action that would result
in Holders of Registrable Securities covered thereby not being able to offer and
sell such Registrable Securities during that period, unless such action is
required by applicable law; provided, however, that the Company shall have the
right to voluntarily take such action and temporarily suspend effectiveness and
not be obligated to effect such qualification or compliance required (i) if the
Company gives notice to each Holder of the Company's intention to make a public
offering of Common Stock within 90 days, other than pursuant to a Registration
Statement as required hereto, (ii) if there is a possible merger, acquisition or
business combination or other similar transaction involving the Company, or
(iii) in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.

    (c) Notwithstanding any other provisions of this Agreement to the contrary,
the Company shall cause the Registration Statement and the related prospectus
and any amendment or supplement thereto, as of the effective date of such
Registration Statement, amendment or supplement, (i) to comply in all material
respects with the applicable requirements of the Securities Act, the Exchange
Act and the rules and regulations of the Commission thereunder and (ii) not to
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.

    2.3  Registration Procedures.  In connection with any Registration
contemplated by Section 2.2 hereof:

    (a) The Company shall use its best efforts to prevent the issuance, and if
issued to obtain the withdrawal at the earliest possible time, of any order
suspending the effectiveness of the Registration Statement.

    (b) The Company shall furnish to each Holder of Registrable Securities
included within the coverage of the Registration, without charge, at least one
copy of the Registration Statement and

4

--------------------------------------------------------------------------------

any post-effective amendment thereto, including financial statements and
schedules, and, if the Holder so reasonably requests in writing, all exhibits
thereto (including those, if any, incorporated by reference).

    (c) The Company shall furnish to the Holders such number of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by them.

    (d) The Company shall cooperate with the Holders of the Registrable
Securities to facilitate the timely preparation and delivery of certificates
representing the Registrable Securities to be sold pursuant to any Registration
Statement free of any restrictive legends and in such denominations and
registered in such names as the Holders may request in connection with the sale
of Securities pursuant to such Registration Statement.

    (e) The Company shall not later than the effective date of the applicable
Registration Statement, provide CUSIP numbers for the Registrable Securities
registered thereunder and provide the applicable trustee with a printed
certificate for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company.

    (f)  The Company shall comply with all rules and regulations of the
Commission to the extent and so long as they are applicable to the Registration
and will make generally available to its security holders (or otherwise provide
in accordance with Section 11(a) of the Securities Act) an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act, no later than
45 days after the end of a 12-month period (or 90 days, if such period is a
fiscal year) beginning with the first month of the Company's first fiscal
quarter commencing after the effective date of the Registration Statement, which
statement shall cover such 12-month period.

    (g) The Company may require each Holder of Registrable Securities to be sold
pursuant to the Registration Statement to furnish to the Company such
information regarding the Holder and the distribution of the Registrable
Securities as the Company may from time to time reasonably require for inclusion
in the Registration Statement, pursuant to applicable law and regulations, and
the Company may exclude from such registration the Securities of any Holder that
unreasonably fails to furnish such information within a reasonable time after
receiving such request.

    (h) The Company shall use its reasonable efforts to register and qualify the
securities covered by such Registration Statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Holders; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.

    (i)  In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter(s) of such offering but in no event shall
any indemnity and/or contribution provisions therein provide that the indemnity
and/or contribution of the Holders of Registrable Securities exceed the net
proceeds from the offering received by such Holders. Each Holder participating
in such underwriting shall also enter into and perform its obligations under
such an agreement.

    (j)  The Company shall notify each Holder of Registrable Securities covered
by such Registration Statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing. The Company will use reasonable efforts to amend or supplement such
prospectus in order to cause such

5

--------------------------------------------------------------------------------

prospectus not to include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing.

    (k) Upon the occurrence of any event contemplated by Section 2.3(j) hereof
during the period for which the Company is required to maintain an effective
Registration Statement, the Company shall promptly prepare and file a
post-effective amendment to the Registration Statement or a supplement to the
related prospectus and any other required document so that, as thereafter
delivered to Holders of the Registrable Securities or purchasers of Registrable
Securities, the prospectus will not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. If the Company notifies the Holders of the
Registrable Securities in accordance with Section 2.3(j) hereof to suspend the
use of the prospectus until the requisite changes to the prospectus have been
made, then the Holders of the Registrable Securities shall suspend use of such
prospectus, and the period of effectiveness of the Registration Statement
provided for in Section 2.2(b) hereof shall be extended by the number of days
from and including the date of the giving of such notice to and including the
date when the Holders of the Registrable Securities shall have received such
amended or supplemented prospectus pursuant to this Section 2.3.

    (l)  The Company shall use its commercially reasonable efforts to furnish,
on the date that such Registrable Securities are delivered to the underwriters
for sale, if such securities are being sold through underwriters, (i) an
opinion, dated as of such date, of the counsel representing the Company for the
purposes of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering, addressed to the underwriters,
if any, and (ii) a letter dated as of such date, from the independent certified
public accountants of the Company, in form and substance as is customarily given
by independent certified public accountants to underwriters in an underwritten
public offering addressed to the underwriters.

    2.4  Registration Expenses.  All Registration Expenses incurred in
connection with any registration, qualification or compliance pursuant to
Section 2.2 and 2.3 hereof, except underwriters' commissions and discounts,
shall be borne by the Company. All Selling Expenses incurred in connection with
any registrations hereunder, shall be borne by the holders of the securities so
registered pro rata on the basis of the number of shares so registered.

    2.5  Indemnification.  

    (a) To the extent permitted by law, the Company will indemnify and hold
harmless each Holder, the partners, officers and directors of each Holder, any
underwriter (as defined in the Securities Act) for such Holder and each Person,
if any, who controls such Holder or underwriter within the meaning of the
Securities Act or the Exchange Act, against any losses, claims, damages, or
liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any of the following statements, omissions or violations
(collectively a "Violation") by the Company: (i) any untrue statement or alleged
untrue statement of a material fact contained in such Registration Statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law in connection with the offering
covered by such Registration Statement; and the Company will pay as incurred to
each such Holder, partner, officer, director, underwriter or

6

--------------------------------------------------------------------------------

controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided however, that the indemnity agreement contained in
this Section 2.5(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company, which consent shall not be unreasonably withheld or
delayed, nor shall the Company be liable in any such case for any such loss,
claim, damage, liability or action to the extent that it arises out of or is
based upon a Violation which occurs in reliance upon and in conformity with
written information furnished by such Holder under an instrument duly executed
by such Holder and stated to be specifically for use in connection with such
registration by such Holder, partner, officer, director, underwriter or
controlling person of such Holder.

    (b) To the extent permitted by law, each Holder will, if Registrable
Securities held by such Holder are included in the securities as to which such
registration qualifications or compliance is being effected, indemnify and hold
harmless the Company, each of its directors, its officers and each Person, if
any, who controls the Company within the meaning of the Securities Act, against
any losses, claims, damages or liabilities (joint or several) to which the
Company or any such director, officer or controlling person may become subject
under the Securities Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereto) arise out of or are based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished by such Holder under an
instrument duly executed by such Holder and stated to be specifically for use in
connection with such registration; and each such Holder will pay as incurred any
legal or other expenses reasonably incurred by the Company or any such director,
officer or controlling person in connection with investigating or defending any
such loss, claim, damage, liability or action if it is judicially determined
that there was such a Violation; provided, however, that the indemnity agreement
contained in this Section 2.5(b) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability or action if such settlement is
effected without the consent of the Holder, which consent shall not be
unreasonably withheld or delayed; provided further, that in no event shall any
indemnity and contribution under this Section 2.5 exceed in the aggregate the
net proceeds from the offering received by such Holder.

    (c) Promptly after receipt by an indemnified party under this Section 2.5 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 2.5, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if and to the extent materially prejudicial to its ability to defend
such action, shall relieve such indemnifying party of any liability to the
indemnified party under this Section 2.5, but the omission so to deliver written
notice to the indemnifying party will not relieve it of any liability that it
may have to any indemnified party otherwise than under this Section 2.5.

    (d) If the indemnification provided for in this Section 2.5 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified

7

--------------------------------------------------------------------------------

party thereunder, shall to the extent permitted by applicable law contribute to
the amount paid or payable by such indemnified party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the Violation(s) that resulted in such
loss, claim, damage or liability, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event shall any indemnification and
contribution by a Holder under this Section 2.5 exceed in the aggregate the net
proceeds from the offering received by such Holder.

    (e) The obligations of the Company and Holders under this Section 2.5 shall
survive completion of any offering of Registrable Securities in a Registration
Statement and the termination of this agreement. No indemnifying party, in the
defense of any such claim or litigation, shall, except with the consent of each
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.

    2.6  Amendment of Registration Rights.  Any provision of this Section 2 may
be amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Holders holding at least a majority of
the Registrable Securities then outstanding (the "Majority Holders"). Any
amendment or waiver effected in accordance with this Section 2.6 shall be
binding upon each Holder and the Company. By acceptance of any benefits under
this Section 2.6, Holders of Registrable Securities hereby agree to be bound by
the provisions hereunder.

    2.7  "Market Stand-Off" Agreement; Agreement to Furnish Information.  Each
Holder hereby agrees that such Holder shall not publicly sell, publicly
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a
public sale, any Common Stock (or other securities) of the Company held by such
Holder (other than those included in the registration) for a period specified by
the representative of the underwriters of Common Stock (or other securities) of
the Company not to exceed 90 days following the effective date of a registration
statement of the Company filed under the Securities Act; provided that all
officers and directors of the Company and holders of at least 1% of the
Company's voting securities and all other Persons with registration rights
(whether or not pursuant to this Agreement) are bound by and enter into similar
agreements and no such agreement is waived.

    Each Holder agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriter which are consistent with
the foregoing or which are necessary to give further effect thereto. In
addition, if requested by the Company or the representative of the underwriters
of Common Stock (or other securities) of the Company, each Holder shall provide,
within ten days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company's securities pursuant to a Registration Statement filed
under the Securities Act. The obligations described in this Section 2.7 shall
not apply to a registration relating solely to employee benefit plans on Form
S-1 or Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a Rule 145 transaction under the Securities Act
on Form S-4 or similar forms that may be promulgated in the future. Each Holder
agrees that any transferee of any shares of Registrable Securities shall be
bound by this Section 2.7.

8

--------------------------------------------------------------------------------

    2.8  Restrictions on Public Sale by the Company and Others.  The Company
agrees not to make any public sale or distribution of its equity securities, or
any securities convertible into or exchangeable or exercisable for its equity
securities, including a sale under Regulation D under the Securities Act or
under any other exemption of the Securities Act (except as part of the
underwritten registration referred to herein or pursuant to registration on
Forms S-8 or S-4 or any successor form), during the seven days prior to and the
90 days after the effective date of any Registration Statement. The Company also
agrees to use reasonable efforts to cause each holder of at least 1% (on a
fully-diluted basis) of its equity securities (other than Registrable
Securities) or any securities convertible into or exchangeable or exerciseable
for its equity securities (other than Registrable Securities), purchased from
the Company at any time on or after the date of this Agreement (other than in a
registered public offering), to agree not to make any public sale or
distribution of those securities, including a sale pursuant to Rule 144 under
the Securities Act (except as part of the underwritten registration, if
permitted), during the seven days prior to and the 180 days after the effective
date of the registration unless the managing underwriter(s) agrees otherwise.

    2.9  Rule 144 Reporting.  With a view to making available to the Holders the
benefits of certain rules and regulations of the Commission which may permit the
sale of the Registrable Securities to the public without registration, the
Company agrees to use its best efforts to:

    (a) Make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act, or any similar or
analogous rule promulgated under the Securities Act, at all times after the
effective date of the Registration Statement filed by the Company for an
offering of its securities to the general public;

    (b) File with the Commission, in a timely manner, all reports and other
documents required of the Company under the Exchange Act; and

    (c) So long as a Holder owns any Registrable Securities, furnish to such
Holder forthwith upon reasonable request: a written statement by the Company as
to its compliance with the reporting requirements of Rule 144 under the
Securities Act, and of the Exchange Act (at any time after it has become subject
to such reporting requirements); a copy of the most recent annual or quarterly
report of the Company; and such other reports and documents as a Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing it to sell any such securities without registration.

    2.10  S-3 Eligibility.  The Company shall use its best efforts to maintain
its eligibility to use Form S-3 under the Securities Act.

SECTION 3. MISCELLANEOUS.

    3.1  Governing Law.  This Agreement shall be governed by, construed and
interpreted in accordance with the laws of the State of New York, without giving
effect to principles of conflicts of law.

    3.2  Survival.  The representations, warranties, covenants, and agreements
made herein shall survive any investigation made by any Holder and the closing
of the transactions contemplated hereby. All statements as to factual matters
contained in any certificate or other instrument delivered by or on behalf of
the Company pursuant hereto in connection with the transactions contemplated
hereby shall be deemed to be representations and warranties by the Company
hereunder solely as of the date of such certificate or instrument.

    3.3  Successors and Assigns.  Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto
and shall inure to the benefit of and be enforceable by each Person

9

--------------------------------------------------------------------------------

who shall be a holder of Registrable Securities from time to time; provided,
however, that prior to the receipt by the Company of adequate written notice of
the transfer of any Registrable Securities specifying the full name and address
of the transferee, the Company may deem and treat the Person listed as the
holder of such shares in its records as the absolute owner and holder of such
shares for all purposes, including the payment of dividends or any redemption
price.

    3.4  Entire Agreement.  This Agreement, the Purchase Agreement and the other
documents delivered pursuant thereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and no party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.

    3.5  Severability.  In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

    3.6  Amendment and Waiver.  

    (a) Except as otherwise expressly provided, this Agreement may be amended or
modified only upon the written consent of the Company and the Majority Holders.

    (b) Except as otherwise expressly provided, the obligations of the Company
and the rights of the Holders under this Agreement may be waived only with the
written consent of the Majority Holders.

    (c) For the purposes of determining the number of Holders entitled to vote
or exercise any rights hereunder, the Company shall be entitled to rely solely
on the list of record holders of its stock as maintained by or on behalf of the
Company.

    3.7  Delays or Omissions.  It is agreed that no delay or omission to
exercise any right, power, or remedy accruing to any Holder, upon any breach,
default or noncompliance of the Company under this Agreement shall impair any
such right, power, or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of any
similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent, or approval of any kind or character on
any Holder's part of any breach, default or noncompliance under the Agreement or
any waiver on such Holder's part of any provisions or conditions of this
Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, by law, or otherwise afforded to Holders, shall be cumulative and not
alternative.

    3.8  Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed electronic mail or facsimile if
sent during normal business hours of the recipient; if not, then on the next
business day, (c) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to the
party to be notified at the address as set forth on the signature pages hereof
or at such other address as such party may designate by ten days advance written
notice to the other parties hereto.

    3.9  Attorneys' Fees.  In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

10

--------------------------------------------------------------------------------

    3.10  Titles and Subtitles.  The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

    3.11  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

    [THIS SPACE INTENTIONALLY LEFT BLANK]

11

--------------------------------------------------------------------------------

    In Witness Whereof, the parties hereto have executed this Registration
Rights Agreement as of the date set forth in the first paragraph hereof.

COMPANY:   PURCHASER:
US SEARCH.COM INC.
 
PEQUOT PRIVATE EQUITY FUND II, L.P.
 
 
 
By:
Pequot Capital Management, Inc. By: /s/ BRENT N. COHEN   

--------------------------------------------------------------------------------

  Its: Investment Manager Name: Brent N. Cohen       Title: Chief Executive
Officer
     

    By: /s/ KEVIN E. O'BRIEN   

--------------------------------------------------------------------------------

    Name: Kevin E. O'Brien     Title: General Counsel     Address: 500 Nyala
Farm Road
Westport, CT 06880


--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3



US SEARCH.COM Inc. REGISTRATION RIGHTS AGREEMENT
